Title: To George Washington from Major General Charles Lee, 7 June 1777
From: Lee, Charles
To: Washington, George



My Dr Sir
Centurion June the 7th 1777

Multiplicity of busyness the miscarriage of letters or some accident has prevented you from doing what really is in my opinion an act of justice—I mean clearing up to the world the charge brought against Lord Drummond for a breach of Parole; after having read all the Papers relative to this subject, his letters to you, yours to him, Capt. Vanderputs and the Parole—I declare solemnly that it does not appear to me that there is any one thing in his Lordship’s conduct which merited even the shadow of censure—the intention of the Parole in restraining him from going on board any of the Kings Ships was certainly to prevent intelligence being given of the state of the Continent—as this was manifestly the intention I cou’d almost say that if even He had gone on board the Asia voluntar[il]y altho’ the terms of the Parole wou’d not have been, literally adhered to, the spirit wou’d

not have been violated, as it cannot possibly be suppos’d that He cou’d give any intelligence which wou’d have been new to Capt. Vanderput, to and from whose Ship People were passing and repassing every day—but Capt. Vanderput’s evidence puts it beyond all doubt that his Lordship did not go voluntarily but was compell’d on board.
A public charge from Persons We esteem sinks deep in the mind of a Man of sentiment and feeling. I really believe Lord Drummond to be such, and have reason to think that He has an esteem for you, at least from all I can learn He has ever spoke of you in the handsomest terms. now as it appears to me that there can be no doubt from the concurrence of evry testimony of his having adhered as scrupulously as possible to the spirit of the Parole, as the affair is of so delicate of nature, as I am acquainted with your way of thinking, I repeat that I must ascribe it rather to a miscarriage of his letters than to any other cause that You have not done him that justice which had you receiv’d ’em, I am perswaded You must have thought his due—I can perceive He is very much hurt at the charge, and his sensibility I confess encreases the good opinion I before had of him[.] not only therefore Justice to him, but let me add, My Dr General, a regard for you oblige me to wish that this affair may be clear’d up in some manner satisfactory to the Party I think injur’d: it is a duty which I know if omitted, cannot fail of giving much uneasiness hereafter to a Man of your rectitude and humanity—I must observe in addition that I cannot imagine his Lordships return after an absence of three months cou’d administer any reasons for suspicion—for He must either have remain’d in the West Indies or have returnd to some Port in N. America as He was prevented by the spirit of the Parole from going to England. indeed the terms of the Parole imply’d an obligation to return to N. York—his long absence likewise from the Continent render’d it impossible for him to furnish any intelligence of the situation of affairs—shou’d it be ask’d, why a Man in my present situation shou’d interest myself so warmly in this busyness with which I myself had no concern? I must answer that not only my love of justice, my duty as a Gentleman, and my regard for you enjoin the task, but that I really feel myself personally oblig’d to Lord Drummond, for since my confinement He has shewn a most generous humane and disinterested attention to me—in the course of conversation this busyness was accidentally brought on the carpet—as I was a stranger to the circumstances I was curious to be made acquainted with em—He submitted the papers to my perusal—I really thought him injur’d, assur’d him that it must have proceeded from mistake or the miscarriage of his letters and offer’d myself as a Volunteer Instrument to obtain some reparation—let me hear

from you, My Dr General, as soon as possible, and on this subject—God preserve and bless you and send you evry possible felicity is the prayer of one who is most truly and affectionately yours

Charles Lee


As I wou’d not unnecessarily swell the packet—I have been contented with sending the letters to and from Capt. Vanderput—which I think sufficient—This I do on the supposition that those sent, have miscarried.

